Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on January 28, 2022.
Claims 1 – 23 are pending.
Claims 1, and 22 are currently amended.

Claim 23 is new. 

Claims 1 – 23 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 and 22 under 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 1, and 22, Applicant argued in substance that (1) the newly added limitation:  “compliant prosthetic foot comprising a singular body configured to elastically deform to achieve a desired output motion,” is not taught by the prior arts of record. 

Examiner fully considered the argument but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Zhou teaches: in page 553, paragraph 3.2 Deformation Analysis, and page 554, paragraph 4 Synthesis Examples, and Fig 5. that compliant prosthetic foot comprising a singular body configured to elastically deform to achieve a desired output motion. Therefore, the newly added limitation is taught by reference Zhou.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 1, and 22, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Olesnavage (Lower Leg Trajectory Error: A Novel Optimization Parameter for Designing Passive Prosthetic Feet), in view of Zhou (Shape and Size Synthesis of Compliant Mechanisms Using Wide Curve Theory), and in further of view of Tompkins (US Pub. 2018/0353308).

Regarding claim 1, Olesnavage teaches:
a compliant prosthetic foot (pg. 272, Fig 2; pg. 271, left column, third para – right column, first para; pg. 276, sec. VI. CONCLUSION, left column, first and second paras),
 a) combining a compliant mechanism optimization technique that includes a set of determinants for a compliant prosthetic foot with a calculation of lower leg trajectory error under a reference loading condition (pg. 272, section IV, para B); 
b) forming an optimized set of determinants of the compliant prosthetic foot that minimizes the lower leg trajectory error relative to a target kinematic data set (pg. 275, left column, last para); and 
c) fabricating the compliant prosthetic foot in conformance with the optimized set of determinants (pg. 275, right column, first para),


Olesnavage teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    551
    422
    media_image1.png
    Greyscale


the orientation of the lower leg, an important parameter for both gait kinematics and joint reaction forces and moments, is not included in the rollover geometry, but is constrained by the physical geometry of a prosthetic foot. A novel optimization parameter that incorporates both the roll-over geometry and the lower leg orientation, the Lower Leg Trajectory Error, is introduced. This parameter is used to optimize the stiffness for a biologically-inspired conceptual model foot.

VI. CONCLUSION
The analysis presented here shows that the roll-over geometry, a design objective currently used in passive prosthetic feet, omits the orientation of the lower leg, an important parameter for both gait kinematics and joint reaction forces and moments. Consequently, it is possible for a prosthetic
foot to exactly mimic the physiological roll-over shape, but greatly differ from physiological lower leg orientation. A novel design optimization parameter that incorporates both lower leg orientation and roll-over geometry, the Lower Leg Trajectory Error, was introduced. The stiffness of a biologically-inspired conceptual prosthetic foot was optimized using the LLTE value.

The Lower Leg Trajectory Error is a new metric that can be used to evaluate how closely a prosthesis mimics biological functionality. It also provides a basis to assess prosthetic feet analytically in early stage design. While further testing is required to validate the clinical effectiveness of the Lower
Leg Trajectory Error, incorporating more information into the design of passive prostheses will facilitate improved replication of physiological gait.

B. Lower Leg Trajectory Calculation and Optimization
To find the predicted lower leg trajectory for this analytical model, the horizontal and vertical components of the ground reaction forces and the position of the center of pressure along the ground were used as inputs. For the

Because the LLTE compares modeled values to physical values at each time interval during a step, the LLTE includes a temporal optimization element not present in the roll-over geometry. Most roll-over geometry investigations focus only on the shape itself or certain attributes of the shape, such as radius [3], [4], [15] or arc length [16], [21]. While it is possible to include temporal effects in roll-over geometry by evaluating the rate of progression of the center of pressure, it is not typically done.

This analysis was performed using inputs from published able-bodied gait data. As previously mentioned, there are differences between the gait of persons with lower limb amputations
and able-bodied persons. Additionally, the design of a particular prosthetic foot affects how a user walks. When a prosthetic foot is optimized for able-bodied gait data and then built, there will certainly be differences between the loads actually applied to the prosthesis and the able-bodied loads for which the foot was designed, which will consequently lead to a response of the foot different from that
predicted in the model. This problem may be ameliorated by performing iterations of this analysis. Once an initial prototype is built based on able-bodied optimization, testing can be done to measure the ground reaction forces and center of pressure progression by a group of users. These can then
be used as inputs while still targeting able-bodied outputs to refine the design. The hope is that gradually the input ground reaction forces and center of pressure progression used in optimization converges to that measured when the prosthesis is worn by human users

but, Olesnavage does not explicitly disclose: 
a method for fabricating a prosthetic foot, comprising the steps of:
c) fabricating the prosthetic foot in conformance with; and 
the compliant prosthetic foot comprising a singular body configured to elastically deform to achieve a desired output motion.

However, Zhou teaches:
the compliant prosthetic foot comprising a singular body configured to elastically deform to achieve a desired output motion (pg 553, paragraph 3.2 Deformation Analysis; pg. 554, paragraph 4 Synthesis Examples, Fig 5).

Zhou specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

3.2 Deformation Analysis. Deformation analysis is performed to evaluate CM performance during the synthesis process. The linear finite element model cannot account for large deflection and nonlinear force-deflection relationship in CMs. Nonlinear deformation analysis has been adopted to synthesize CMs [23,26]. An isoparametric degenerate continuum procedure is introduced for shape and size synthesis of CMs in this paper. This procedure is well suited for curved beams with variable cross sections [44], which are represented by parametric wide Bezier curves in this paper.

4 Synthesis Examples
Two shape and size synthesis examples are solved using the synthesis procedure proposed in this paper. The first example is to design a cantilevered beam structure with maximum stiffness, and the second is to optimize the shape and size of a compliant gripper. CMs and structures are usually similar in configuration, but there is an essential difference in their functions _1_. CMs are designed to generate desired output deformation, whereas structures are used to support external loads. Stiffness is often optimized to make structures undergo minimum deformation. CMs typically need to be both flexible and stiff to generate deformation and sustain external loads. Flexibility and stiffness are conflicting
design objectives and satisfying both of them makes the design of

    PNG
    media_image2.png
    486
    785
    media_image2.png
    Greyscale



Example 1. Cantilevered Beam Structure Synthesis. The problem in this example is to optimize the shape and size of a cantilevered beam structure to maximize its stiffness. The volume of the structure is not allowed to exceed 20% of the specified design domain. Figure 5 shows the design domain, the loading and supporting positions, and the topology of the structure. Two beams consist of the topology, which are fixed to the left side of the design domain and intersect to the right side. The structure supports a vertical load of 15 N. The material of the structure is nylon with elastic modulus 2600 N/mm2 and yield strength 99 N/mm2.
 The out-of-plane thickness is 3 mm. The two beams are represented as cubic-wide Bezier curves. Four circles define a cubic-wide Bezier curve. Figure 6 shows the seven circles of the structure. The diameters of all circles are variables. The positions of C1 and C5 are fixed. The position of C4 is allowed to only move vertically.

	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olesnavage and incorporate the teaching of Zhou for the compliant prosthetic foot comprising a singular body configured to elastically deform to achieve a desired output motion. The one of ordinary skill in the art would have been motivated to do so to improve the performance of the compliant prosthetic foot, by using the capacity of shape and size synthesis (i.e., wide Bezier curves), thereby overcoming limitations of the shape and size generated in non-singular body topology (Zhou: pg. 556, paragraph 5 Conclusion).  

but, modified Olesnavage does not explicitly disclose: 
a method for fabricating a prosthetic foot, comprising the steps of:
c) fabricating the prosthetic foot in conformance with; and 

However, Tompkins teaches:
a method for fabricating a prosthetic foot (Tompkins: Fig 1; paras [0022],  [0024], [0025]), comprising the steps of:
c) fabricating the prosthetic foot in conformance with a template (Tompkins: paras [0022],  [0024], [0025]),

Tompkins teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image3.png
    730
    996
    media_image3.png
    Greyscale


[0022] The manufacturing computing system 104 includes the printing circuit 120. The printing circuit
120 is structured to generate and send instructions to the 3D printer 106 (e.g., via the communication
circuit 114). The printing circuit 120 generates the instructions from the design generated by the
template customization circuit 118 by converting the design into tool path instructions (e.g., via
computer-aided manufacturing (CAM) conversions) for the 3D printer 106. The instructions identify the
print head path and the material needed to print each section of the device.

[0024] Still referring to FIG. 1, the system 100 includes the 3D printer 106. The 3D printer 106 is
structured to print the device as instructed by the printing circuit 120 of the manufacturing computing
system 104. In some arrangements, the 3D printer 106 is a large format 3D printer with a print area
large enough to accommodate any printed prosthetic or orthotic device. The 3D printer 106 includes
multiple print heads, wherein each head can print a different one of the raw materials 128. The
different print heads may include any combination of stereolithography print heads, digital light
processing print heads, fused deposition modeling print heads, selective laser sintering print heads,
selective laser melting print heads, electronic beam melting print heads, and/or laminated object
manufacturing print heads. The raw materials 128 may include any combination of Acrylonitrile
Butadiene Styrene (ABS), Polylactic Acid (PLA), Nylon, polyethylene co-polymer, Thermoplastic
elastomer (TPE), polypropylene, thermoplastic polyurethane (TPU), rubber-elastomeric polymer, etc.
These materials can also be formulated with glass fiber, carbon nanotubes, carbon fiber, Poly Vinyl
Alcohol (PVA), and the like.

[0025] Referring to FIG. 2, a cross-sectional exploded view of a prosthetic device 200 is shown
according to an example embodiment. The prosthetic device 200 may be, for example, a prosthetic
leg. The prosthetic device 200 generally includes a socket 202 defining a cavity 204. The cavity 204 is
structured to receive a residual limb of the user. The socket 202 is formed by the 3D printing process
and materials described herein. The socket 202 includes a connection insert 206. The connection
insert 206 is embedded in the material forming the socket 202. The connection insert 206 is
embedded at a distal end of the socket 202. The connection insert 206 is configured to allow external
components to be removably attached to the socket 202. Generally, the connection insert 206 includes
threaded openings configured to receive the threaded fasteners 208. In its simplest form, the
connection insert 206 includes a threaded fastener (e.g., a threaded nut, a threaded fastener coupled
to a washer, etc.) that is embedded in the material forming the socket 202. The structure and
arrangement of the connection insert 206 is described in further detail below with respect to FIGS. 3
and 4. In some arrangements, the connection insert defines a plurality of apertures and one or more
connector portions fixing the positions of the apertures relative to one another. In one arrangement,
the connector portions are elongated connector portions. In further arrangements, the connector
portions define an “X,” “U” or other shape (e.g., a hollow square or circle, etc.) that provides for
significant gaps of material within a periphery defined by the plurality of apertures. The socket 202
includes through-holes 210 aligned with the threaded openings of the connection insert 206 to allow
the fasteners to pass through the body of the socket 202 and engage the connection insert 206. The
fasteners 208 are used to secure a pylon 212 to the socket 202. The pylon 212 may carry, for
example, a prosthetic foot, a vacuum device, a controller, or the like. In an alternate arrangement, the
socket 202 is divided into a first portion having the embedded connection insert 206 (i.e., a distal end
of the socket 202), and a second portion including the cavity 204. In such an arrangement, the first
portion may be injection molded and the second portion may be 3D printed onto the first portion. The
prosthetic device 200 may have the same or similar arrangement and/or features as the prosthetic
devices described in U.S. Pat. No. 9,486,334, which is herein incorporated by reference in its entirety
and for all purposes.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have used the technique of fabricating a prosthetic foot, as taught by Tompkins, to enable use of fabrications methods with a compliant prosthetic foot, as taught by modified Olesnavage. Using a known technique of fabricating a prosthetic foot to improve manufacturing of a similar prosthetic foot that is compliant, would have been obvious to one of ordinary skill in the art, in order to mass fabricate customized compliant prosthetic feet, by printing and bonding multiple different materials at the same time, and the results would have been predictable (Tompkins: para [0016]). 




Regarding claim 2, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the target kinematic data set includes a physiological data set (Olesnavage: pg 272, right column, sec. III. Lower Leg Trajectory Error).

Olesnavage teaches specifically (red boxes and underlines are added by Examiner for emphasis):

III. LOWER LEG TRAJECTORY ERROR
To define the position of the lower leg in 2D space, three parameters, x, y, and θ here, are needed (Fig. 2). These were then compared to the target values taken from published physiological gait data, ˆx, ˆy, and ˆθ. As the lower leg moves throughout a step, each of these variables are functions of time. The net error between the lower leg trajectories of a prosthetic foot model and of the physiological step was taken to be the root-mean-square error of each of these variables
normalized to the physiological range of values, or




Regarding claim 16, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the target kinematic data set is a physiological data set obtained from a subject for whom the compliant prosthetic foot is being fabricated (Olesnavage: pg. 272, Fig 2; pg. 271, left column, third para – right column, first para; pg. 276, sec. VI. CONCLUSION, left column, first and second paras).

Regarding claim 17, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the target kinematic data set is a physiological data set obtained from an able-bodied subject with the same body size and mass as the subject for whom the compliant prosthetic foot is being fabricated  (Olesnavage: pg. 272, Fig 2; pg. 271, left column, third para – right column, first para; pg. 276, sec. VI. CONCLUSION, left column, first and second paras).

Regarding claim 18, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the target kinematic data set is a physiological data set scaled from an able-bodied subject to adjust for differences in body size and mass compared to the subject for whom the compliant prosthetic foot is being fabricated (Olesnavage: pg. 272, Fig 2; pg. 271, left column, third para – right column, first para; pg. 276, sec. VI. CONCLUSION, left column, first and second paras).

Regarding claim 19, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the target kinematic data set is obtained by at least one member of the group consisting of simulation, measurement of a subject, measurement from a population of subjects, and scaling in magnitude from a subject(s) of a different body size and weight (Olesnavage: pg. 272, Fig 2; pg. 271, left column, third para – right column, first para; pg. 276, sec. VI. CONCLUSION, left column, first and second paras)..

Regarding claim 20, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Tompkins also teaches, wherein: 
the compliant prosthetic foot is fabricated by at least one method selected from the group consisting of machining; three-dimensional printing (Tompkins: para [0022]);  
additive fabrication (Tompkins: para [0022]);  


Regarding claim 21, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Tompkins also teaches, wherein: 
the compliant prosthetic foot is fabricated of at least one member of the group consisting of:  nylon 6/6; carbon fiber; fiber glass; spring steel; titanium; plastic; an alloy of metals; a polymer; a composite; a resin; a thermoplastic; laminate; a rubber; an elastomer; a non-viscoelastic material; a viscoelastic material (Tompkins: [0024]).

Regarding claim 23, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the compliant mechanism optimization technique includes determination of parametric curve parameters for a shape of the body (pg. 272, Fig 2; pg. 271, left column, third para – right column, first para; pg. 276, sec. VI. CONCLUSION, left column, first and second paras; see also pg. 275, left column, last para ).


Regarding claim 22, modified Olesnavage method for fabricating a compliant prosthetic foot. Therefore, modified Olesnavage the compliant prosthetic foot. 

Claim 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olesnavage (Lower Leg Trajectory Error: A Novel Optimization Parameter for Designing Passive Prosthetic Feet), in view of Zhou (Shape and Size Synthesis of Compliant Mechanisms Using Wide Curve Theory), and in further of view of Tompkins (US Pub. 2018/0353308), and in even further view of Phillips (US Pat. 6,254,643).

Regarding claim 3, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein:

the compliant mechanism optimization technique optimizes a set of determinants for a prosthetic foot (Olesnavage: pg. 272, section IV, para B),
but, modified Olesnavage does not explicitly disclose: 
 a prosthetic foot that is compliant along its entire length.

However, Phillips teaches: 
a prosthetic foot that is compliant along its entire length (Phillips: claims 19 and 23).

Phillips teaches specifically (red boxes and underlines are added by Examiner for emphasis):

19. A foot prosthesis for providing resilient support to an amputee relative to a ground surface,
comprising: a generally rigid pylon member configured to be in mechanically fixed relationship with a socket; a resilient composite support member extending from a substantially flat vertical upper attachment portion rigidly secured to said pylon member, to a lower forefoot portion, said support member being compliant along its length and adapted to store and release energy in response to bending, said support member defining an effective bending axis about which a substantial portion of said bending occurs, said bending axis being located below said upper attachment portion and no more than about three and one-half inches from the bottom of said foot prosthesis, said support member having a substantially rectangular transverse cross section substantially along its length

23. A lower limb prosthesis for providing resilient support to an amputee relative to a ground surface,
comprising: a monolithic composite support member extending from a substantially vertical upper attachment portion adapted to be rigidly secured to a stump supporting pylon or an intermediate prosthetic member to a lower forefoot portion, said support member being compliant along its length and adapted to store and release energy in response to bending, said support member defining an imaginary bending axis about which a substantial portion of said bending occurs, said bending axis being located below said upper attachment portion and no more than about three and one-half inches from the bottom of said lower limb prosthesis, said support member having a substantially rectangular
transverse cross section substantially along its length; and a substantially rigid pylon rigidly secured to said upper attachment portion, said rigid pylon being configured to have a substantially fixed orientation with respect to a stump-supporting socket.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Olesnavage and incorporate the teachings of Phillips for a prosthetic foot that is compliant along its entire length. The one of ordinary skill in the
art would have been motivated to do so to in order to make the prosthetic foot more adaptive to storing and releasing energy in response to bending, thereby making the prosthetic foot better at simulating the natural movement of human ankle and foot  (Phillips: col 1, ln 19 - 32).

Regarding claim 4, modified Olesnavage teaches all of the limitations of claim 3. 
Modified Olesnavage further teaches, wherein:
the compliant mechanism optimization technique includes a parameterization step (Olesnavage: pg. 275, left column, last para), wherein 
wide Bezier curve parameters are incorporated into a genetic algorithm to find a set of parameters find a set of parameters (Zhou: pg 553, paragraph 3.2 Deformation Analysis; pg. 554, paragraph 4 Synthesis Examples, Fig 5) that 
creates a foot that minimizes lower leg trajectory error (Olesnavage: pg. 275, left column, last para). 



Regarding claim 5, modified Olesnavage teaches all of the limitations of claim 4. 
Modified Olesnavage further teaches, and Zhou also teaches, wherein:
the compliant mechanism optimization technique employs a cubic curve defined by relative positions of at least two control points (Zhou: pg 553, paragraph 3.2 Deformation Analysis; pg. 554, paragraph 4 Synthesis Examples, Fig 5).

Regarding claim 6, modified Olesnavage teaches all of the limitations of claim 5. 
Modified Olesnavage further teaches, and Zhou also teaches, wherein:
the cubic curve is defined by relative positions of four control points (Zhou: pg 553, paragraph 3.2 Deformation Analysis; pg. 554, paragraph 4 Synthesis Examples, Fig 5).


Regarding claim 7, modified Olesnavage teaches all of the limitations of claim 4. 
Modified Olesnavage further teaches, and Zhou also teaches, wherein:
 the compliant mechanism optimization technique employs a width of the Bezier curve as a variable, wherein the width is a function of control circles (Zhou: pg 553, paragraph 3.2 Deformation Analysis; pg. 554, paragraph 4 Synthesis Examples, Fig 5).


Regarding claim 8, modified Olesnavage teaches all of the limitations of claim 7. 
Modified Olesnavage further teaches, and Zhou also teaches, wherein:
the width of the Bezier curve is defined as a function of diameters of four control circles (Zhou: pg 553, paragraph 3.2 Deformation Analysis; pg. 554, paragraph 4 Synthesis Examples, Fig 5).


Claims 9 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Olesnavage (Lower Leg Trajectory Error: A Novel Optimization Parameter for Designing Passive Prosthetic Feet), in view of Zhou (Shape and Size Synthesis of Compliant Mechanisms Using Wide Curve Theory), and in further of view of Tompkins (US Pub. 2018/0353308), and in even further view of Dhokia (US Pub. 2020/0122403). 

Regarding claim 9, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the compliant mechanism optimization technique is combined with the lower leg trajectory error calculation (pg. 272, section IV, para B),  
  but, modified Olesnavage does not explicitly disclose: 
 the lower leg trajectory error calculation  by setting design parameters of the compliant prosthetic foot to not exceed a predefined design space.

However, Dhokia teaches: 
setting design parameters of the compliant prosthetic foot to not exceed a predefined design space (Dhokia: paras [0015] – [0016]; see also para [0002]).

Dhokia teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0015] The boundary conditions may define any geometrical limits of a design region of the designs pace within which the representation of the object to be manufactured may be generated. A design region may be considered to be a point, line, plane or volume in an n-dimensional space that represents a permissible region. Thus, the boundary conditions may define a) one or more regions where material forming the object is required and/or b) one or more regions where material forming the object is forbidden (e.g. a void). It will be appreciated that a boundary condition may arise as a result of constraints associated with an attribute of the object to be manufactured or from constraints associated with the intended manufacturing process of the object. As such, the boundary conditions may be defined separately or as part of the manufacturing protocol or as part of the design protocol.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Olesnavage and incorporate the teachings of Dhokia for setting design parameters of the compliant prosthetic foot to not exceed a predefined design space. The one of ordinary skill in the art would have been motivated to do so to in order to obtain realistic design parameters for a compliant prosthetic foot, thereby enabling the fabrication of optimized compliant prosthetic feet that are actually capable of being physically fabricated (Dhokia: paras [0004] – [0006] & [0041]).


Regarding claim 10, modified Olesnavage teaches all of the limitations of claim 9. 
Modified Olesnavage further teaches, and Dhokia also teaches, further including:
step of setting the design parameters to limit the design of the compliant prosthetic foot to configurations that are realizable  (Dhokia: para [0041]).

Dhokia teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0041] Examples of the aspects described herein beneficially enable an object to be represented, and thus designed, by simulating manufacture of the object from the bottom-up with a starting point of no material. In this way, it is possible to obtain a representation of an object to be manufactured which is based on a definition of a set of real-world manufacturing and/or practical parameters/constraints, rather than any initial, presumed, geometry or aesthetic characteristics. Example embodiments of the examples described herein are advantageous in that object geometries are generated that are inherently “manufacturable” under a predetermined description of the manufacturing processes(s).Furthermore, by removing the need for an initial object geometry, examples described herein may beneficially help avoid design prejudice and/or suboptimal design as a result of poor starting geometry ,or design fixation based on a previous design.



Regarding claim 11, modified Olesnavage teaches all of the limitations of claim 10. 
Modified Olesnavage further teaches, and Dhokia also teaches, wherein:
the set of determinants of the compliant prosthetic foot is set by finite element analysis (Dhokia: para [0117]).



Dhokia teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0117] FIG. 8 illustrates a method of simulated manufacture according to a further example embodiment. Specifically, FIG. 8 gives an example for the integration of a finite element method solver to create closed-loop for the creation of object representation. In the first instance, an object is designed by a system according to an example embodiment, considering only the initial inputs arising in the Design Protocol(s), Manufacturing Protocol(s) and Boundary Condition(s). Once the initial inputs are satisfied by a particular arrangement of material, a computer-readable description of the created representation is passed to the Finite Element Solver. Here, the load cases and constraints are applied to the part, and parameters of interest are computed numerically e.g. stress, strain or temperature etc. These parameters of interest are then included in an updated Design Protocol, where areas of interest (e.g. high stress) become new requirements that the subsequent object design must satisfy. Iteration through this closed-loop may continue ad infinitum, or until a stopping criterion is satisfied.



Regarding claim 12, modified Olesnavage teaches all of the limitations of claim 11. 
Modified Olesnavage further teaches, wherein:
the finite element analysis includes (Dhokia: para [0117])
setting time intervals within a gait cycle and conducting the finite element analysis for each time interval (Olesnavage: pg 272, right column, sec. III. Lower Leg Trajectory Error).

Regarding claim 13, modified Olesnavage teaches all of the limitations of claim 12. 
Modified Olesnavage further teaches, and Olesnavage also teaches wherein:
the time intervals extend from foot flat (Olesnavag: pg. 275, right column, last para)

Olesnavag teaches specifically (red boxes and underlines are added by Examiner for emphasis):

The proposed optimization parameter, LLTE, only addresses mid-stance kinematics, from foot flat to toe off. The heel strike to foot flat phase of stance can be investigated independently. Many commercially available prosthetic feet already decouple the response of the foot during these two separate phases by using one cantilever beam extending forward from the ankle and either a second cantilever beam
extending backward or a foam cushion at the heel. The purpose of the heel portion of these prosthetic feet is


Regarding claim 14, modified Olesnavage teaches all of the limitations of claim 13. 
Modified Olesnavage further teaches, wherein: 
the compliant mechanism optimization technique includes employing a heel component (Olesnavag: pg. 275, right column, last para); 
in combination with a wide Bezier curve (Zhou: pg 553, paragraph 3.2 Deformation Analysis; pg. 554, paragraph 4 Synthesis Examples, Fig 5).

Regarding claim 15, modified Olesnavage teaches all of the limitations of claim 14. 
Modified Olesnavage further teaches, and Olesnavage also teaches wherein: 
the time intervals extend from early stance plantar flexion (Olesnavag: pg. 275, right column, last para).



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 

Merlette (US Pat.  4,959,073): teaches method of making a foot prothesis with elongated composite single member.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        05/03/2022



`			/THOMAS C LEE/                                            Supervisory Patent Examiner, Art Unit 2115